In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00071-CR

JARED FORD, Appellant                    § On Appeal from Criminal District Court No. 1

                                         § of Tarrant County (1527494R)

V.                                       § April 4, 2019

                                         § Opinion by Justice Gabriel

THE STATE OF TEXAS                       § (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s murder judgment.        We affirm that

judgment. But we hold that there was error in the trial court’s aggravated-robbery

judgment. Accordingly, we modify the trial court’s aggravated-robbery judgment to

reflect a sentence of ten years’ confinement. As modified, we affirm the trial court’s

aggravated-robbery judgment.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel